/



                               U N ITED STA T ES D ISTR ICT C O U RT
                               SO UT H ER N D ISTR ICT O F FLO R IDA

                         C ase N o.18-C R-20833-G AY LES/O TA ZO -% Y ES


     U NITED ST ATES O F AM E RICA



     M R C AN D ALO N DO JO N ES,

                           D efendant.


         O R D ER A FFIRM IN G A N D A DO PTIN G RE PO R T O F M AG ISTR ATE JUD G E

           T H IS C AU SE com es before the Courton D efendantK irkland A londo Jones'M otion to

    Suppress(theûlM otion'').(ECFNo.141.TheCottrtreferredthismattertoM agistrateJudgeAlicia
    M .Otazo-Reyespursuantto28U.S.C.j636(b)(1)(B).(ECFNo.151.OnFebruary 11,2019,Judge
    O tazo-Reyes held an evidentiary hearing on this m atter.O n M arch 5, 2019,Judge Otazo-Reyes

    issued aReportandRecommendation (ECF No.261recommendingthattheM otion to Suppress
    bedenied.Defendantfiled hisobjectionsto theReporton March 14,2019.(ECF No.281.The
    UnitedStatesrespondedtotheobjectionsonM arch20,2019.(ECF No.291.
           A districtcourtmay accept,reject,ormodify amagistratejudge'sreportandrecommen-
    dation.28U.S.C.j636(b)(1).Thoseportionsofthereportandrecommendationtowhich objection
    is m ade are accorded de novo review , ifthoseobjectionsdk
                                                             pinpointthespecificfindingsthatthe
    partydisagreeswith.''UnitedStatesv.Schultz,565F.3d 1353,1360 (11thCir.2009),
                                                                               .seealsoFed.
    R.Civ.P.72(b)(3).Anyportionsofthereportandrecommendationtowhich nospecificobjection
    ism ade are review ed only for clear error.Liberty A m Ins.Grp.,Inc.v. W estpoint Underwriters,
                                                       .




    L.L.C.,199F.Supp.2d 1271,1276(M .D.Fla.2001);accordMacortv.Prem,Inc.,208F.App'x
    78l,784(1lthCir.2006).
       The Court has condud ed a de novo rtview ofthe record and agrees w ith Judge O tazo-

Reyes'w ell-reasoned analysis finding thatthe M otion to Suppress should be denied. Accord-

ingly,itis

       O R DER ED A N D A DJUDG ED as follow s:

       (1)   JudgeOtazo-Reyes'Reportand Recommendation (ECF No.26JisAFFIRM ED
             AN D A DO PTED and incorporated into this Order by reference.

             Defendant'sobjectionsgECFNo.281areoverruled.
             Defendant'sM otionto SuppressgECFNo.14)isDENIED.
      D O NE A ND OR DER ED in Cham bersatM iam i,Florida,this25th day ofM arch, 2019.



                                              l          -
                                         D A RR IN P.GA Y LES
                                         UN ITED STA TES DI       lCT JU D GE
